DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to the reply filed on September 25, 2020 as supplemented by the reply filed on December 15, 2020.
Claims 1, 2, 4, 7, 8, 10, 12, 15, and 16 are pending, all as amended either directly or indirectly.
IMPORTANT NOTE/PLEASE DO NOT IGNORE AGAIN: Note that the claims listing under examination is the one filed on December 15, 2020. Also please note that claim 3 is STILL incorrectly identified as “(Original)” but the claims listing provides no text for the claim. Because the material from original claim 3 appears to have been previously incorporated in claim 2 as already noted in the previous Office action, it is hereby still assumed that claim 3 has been canceled and is NOT being presented as originally filed. Applicant is required to submit a proper claims listing with correct status identifiers for all claims in the claims listing in response to the instant Office action or a Notice of Non-Compliant Amendment will be issued. 
Response to Arguments
Applicant's arguments filed on September 25, 2020 and December 15, 2020 have been fully considered but they are generally not persuasive. 
Applicant has remarked that the applicant has amended the claims to address the rejection of the claims as being indefinite under 35 U.S.C. 112(b) or 35 U.S.C. 112 
It is furthermore noted by the examiner that applicant’s amendments to the claims have additionally introduced a few new indefiniteness issues into the claims, as also pointed out in detail hereinbelow.
Applicant’s arguments do not dispute nor otherwise address the examiner’s interpretation of the claim limitation “compressing device” under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Due to this apparent acquiescence on the part of the applicant, the examiner will continue to interpret the claim limitation “compressing device” under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant’s arguments do not dispute the examiner’s prior art rejections of the claims as cited in the previous Office action. Applicant’s arguments only dispute the applicability of the previously applied Rannenberg prior art reference to claim 1 as amended and the applicability of the previously applied Rosenbush et al. prior art reference to each of claims 1 and 10 as amended. 
Prior to addressing each of the applicant’s patentability arguments individually, the examiner respectfully reminds the applicant that all pending claims are to be given their broadest reasonable interpretation as required. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481  Applicant is also respectfully reminded that limitations from the specification are not to be read into the claims. 
Applicant has argued firstly that Rannenberg fails to t each [sic] that the outlet of the first pass of the at least one heat exchanger is fluidly connected to an inlet of the compressor such that the bleed air provided at the outlet of the first pass is returned to the compressor” and secondly that “the secondary heat exchanger 22, but not the primary heat exchanger 16 taught by Rannenberg is located downstream from a compressor”.  
First of all, applicant’s aforementioned first/former patentability argument relies on unclear and indefinite claim limitations which fail to clearly set forth the metes and bounds of protection sought by claim 1 and by all claims depending therefrom. There is no clear antecedent basis in amended claim 1 for the newly recited limitation “at least a portion of the bleed air at the outlet of the first pass” as explained in greater detail in the section related to claim rejections under 35 U.S.C. 112 below. Second of all, applicant’s aforementioned first/former patentability argument relies on language which is different than that recited in amended claim 1 in that amended claim 1 recites “at least a portion of the bleed air at the outlet of the first pass” and not “the bleed air provided at the outlet of the first pass”. In response to applicant's argument that the Rannenberg reference fails to show certain features of applicant’s invention, it is further noted that the features upon which applicant relies (i.e., “the bleed air provided at the outlet of the first pass”) are not specifically recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, 
In response to applicant’s aforementioned second/latter patentability argument relating to the teachings of the Rannenberg reference, it is hereby noted that, as long as Rannenberg discloses at least one two-pass or at least one multi-pass heat exchanger being located downstream from a compressor as recited in amended claim 1, it is immaterial which one of the primary heat exchanger 16 and of the secondary heat exchanger 22 of Rannenberg is located downstream from the compressor. As long as at least one heat exchanger is located downstream from the compressor as disclosed by Rannenberg and as admitted for the record by applicant’s aforementioned second/latter patentability argument, the Rannenberg reference anticipates amended claim 1 as written. Furthermore, the examiner notes that nowhere does amended claim 1 as written require that a primary heat exchanger per se be located downstream from a compressor. Again, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, applicant’s aforementioned second/latter patentability argument is not found to be persuasive by the examiner.
The next set of arguments presented by applicant are not clear as written and are therefore not fully understood by the examiner. Applicant has next argued, for example, that “although the secondary heat exchanger is illustrated as having [sic] multi-pass configuration, Rannenberg does not teach or suggest that an intermediate portion of the heat exchanger is fluidly connected to the compressor inlet” and that “on the contrary, all of the supply air provided to the secondary heat exchanger is In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the examiner notes that, if any part of a fluid path through a heat exchanger is fluidly connected to any other fluid-conducting element (i.e., a compressor) which is part of the same fluid circuit or system through which the fluid is conducted, then all parts and portions of the fluid path through the heat exchanger and through any other fluid-conducting elements are fluidly connected by the fluid circuit or system through which the fluid is conducted. Therefore, applicant’s aforementioned patentability arguments are not found to be persuasive by the examiner.
Applicant has argued that “Rosenbush fails to t each [sic] that both the first and second pass of the at least on [sic] heat exchanger are located downstream of the compressor”. In response, the examiner notes that the corresponding limitations in each of amended claims 1 and 10 recite “at least one heat exchanger including a first pass and a second pass, the at least one heat exchanger including the first pass and the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, applicant’s aforementioned patentability arguments are also not found to be persuasive by the examiner.
The next set of arguments presented by applicant relative to the applicability of the Rosenbush et al. reference are also not clear as written and are therefore not fully understood by the examiner. Applicant has next argued, for example, that “the secondary heat exchanger 22, but not the primary heat exchanger 24 of Rosenbush is located downstream from the compressor” and that “if the secondary is considered to be the at least one heat exchanger having multiple passes located downstream from the compressor, Applicant submits that there is no conduit arranged in fluid communication with an intermediate portion of the secondary heat exchanger”. Applicant has next remarked that as a result, “all of the supply air provided to the secondary heat In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the examiner notes that, if any part of a fluid path through a heat exchanger is fluidly connected to any other fluid-conducting element (i.e., a compressor) which is part of the same fluid circuit or system through which the fluid is conducted, then all parts and portions of the fluid path through the heat exchanger and through any other fluid-conducting elements are fluidly connected by the fluid circuit or system through which 
Applicant's arguments thus fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments also do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not clearly show how the amendments avoid such references or objections.
For additional details in support of the examiner’s position regarding the applicant’s arguments, please refer to the corresponding rejections of the claims hereinbelow, both under 35 U.S.C. 112 and under 35 U.S.C. 102.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are, for example: “compressing device” in the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 7, 8, 10, 12, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Applicant has amended base claim 1 to newly recite that the at least one heat exchanger “including a first pass and a second pass, the at least one heat exchanger including the first pass and the second pass being located downstream from the compressor relative to the fluid flow path”, but these newly amended and added limitations are unclear as written. First of all, it is not clear exactly how the location of 
There is insufficient antecedent basis in the claims for the newly added limitation “the bleed air at the outlet of the first pass” in the last line of base claim 1, thus further rendering indefinite the claim and all claims depending therefrom. Applicant is respectfully advised that, while the intended use limitation “for receiving a flow of bleed air” are newly recited in line 2 of the claim, this intended use limitation does not positively recite the existence of any flow of bleed air or of any bleed air so as to provide sufficient antecedent basis for the newly added limitation “the bleed air”. There is also no antecedent basis for the newly added limitation “the bleed air at the outlet of the first pass” taken as a whole because claim 1 as written does not previously positively recite any bleed air at the outlet of the first pass or even of an outlet of the first pass.  Similarly, given that base claim 1 no longer positively recites any bleed air, there is also insufficient antecedent basis in the claims for the limitation “the bleed air” in line 1 of claim 7 which depends from base claim 1.

It is noted that the instant apparatus claims still recite process steps (i.e., “is mixed at an inlet of the second pass of the at least one heat exchanger” in lines 3-4 of claim 2; “is mixed…at an inlet of the second pass of the at least one heat exchanger” in lines 8-9 of claim 10). These process limitations in the apparatus claims render indefinite the metes and bounds of protection sought by the claims because it is not clear whether infringement occurs once an apparatus having the recited structure is manufactured or only once the apparatus having the recited structure is operated to execute the recited process steps. Note that applicant’s amendments and arguments have not addressed this particular indefiniteness issue either by argument or by amendment.
There is still insufficient antecedent basis in the claims for the following limitations in the claims, for example: “the inlet providing the second medium” [claim 4, line 2]; and, “the second medium” [claim 4, line 2]. Note that applicant’s amendments and arguments have not addressed this particular indefiniteness issue either by argument or by amendment. 
There is insufficient antecedent basis in the claims for the newly added limitation “the bleed air output from the first pass” at the end of base claim 10, thus further 
It is not clear which particular structural features are needed or intended to be encompassed by the claim in order for the newly added intended use limitations “wherein the recirculation air is mixed with the bleed air output from the first pass at an inlet of the second pass of the at least one heat exchanger” at the end of amended claim 10 to be necessarily performed by the claimed apparatus, thus further rendering indefinite the metes and bounds of protection sought by the claim and by all claims depending therefrom.
While each of claims 2 and 10 recites that the recirculation air is mixed at an inlet of the at least one heat exchanger, these apparatus claims still fail to recite any structure for performing the recited mixing function. Note that applicant’s amendments and arguments have not addressed this particular indefiniteness issue either by argument or by amendment.
Any claim not specifically mentioned is rejected at least as depending on a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


As best can be understood in view of the indefiniteness of the claims, claims 1, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rannenberg (U.S. Patent No. 4,374,469). 
Rannenberg discloses the inventive aircraft system essentially as claimed. 
For example, with regard to base claim 1 of the instant application, Rannenberg discloses an aircraft system 10 comprising: an inlet to line 12 for receiving a flow of a bleed air to the system 10; a fluid flow path extending between and fluidly connecting the flow of the bleed air from the inlet to line 12 and eventually to a pressurized volume or cabin 44 as shown in the figure; a compressing device disposed along the fluid flow path in fluid communication with the inlet, the compressing device including a compressor 19; and, at least one heat exchanger 22 including a first pass and a second pass and additional passes as shown in the figure, the heat exchanger 22 located 
With regard to claim 7 of the instant application, Rannenberg also discloses that the bleed air is received from a low pressure portion of an engine (i.e., bleed air from the compressor section of a gas turbine engine) by the inlet to line 12.
With regard to claim 8 of the instant application, Rannenberg discloses that the at least one heat exchanger 22 is a ram air heat exchanger (i.e., ram air flows in via inlet 24 through heat exchanger 22).
The reference thus still reads on the claims as amended.
As best can be understood in view of the indefiniteness of the claims and alternately for claims 1, 7, and 8, claims 1, 2, 4, 7, 8, 10, 12, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenbush et al. (U.S. Patent No. 4,021,215). 
Rosenbush et al. discloses the inventive aircraft system essentially as claimed. 

With regard to claim 2 of the instant application, Rosenbush et al. discloses the aircraft system as further comprising: a second inlet for providing recirculation air (i.e., 
With regard to claim 4 of the instant application, Rosenbush et al. discloses that the recirculation air is received from the pressurized volume (i.e., from the cabin) by the inlet providing the second medium (i.e., recirculation air?).
With regard to claim 7 of the instant application, Rosenbush et al. discloses that the bleed air is received from a low pressure portion of an engine (i.e., bleed air from the compressor section of a gas turbine engine or from an auxiliary power unit when the pressure is lower than 50 psi, see column 3, lines 1-6) by the inlet from the bleed air source 30.
With regard to claim 8 of the instant application, Rosenbush et al. discloses that the at least one heat exchanger is a ram air heat exchanger (i.e., cooled by ram air, namely ambient air which is discharged overboard of the aircraft, see column 2, lines 50-61).
With regard to claim 10 of the instant application, Rosenbush et al. discloses an aircraft system comprising: a first inlet configured to receive bleed air from bleed air source 30; a second inlet (i.e., from the cabin upstream of valve 42) configured to receive recirculation air; a compressing device arranged in fluid communication with the first inlet, the compressing device comprising a compressor 12; and at least one heat exchanger 22 comprising a first pass and a second pass as shown in Fig. 1 and located 
With regard to claim 12 of instant application, Rosenbush et al. discloses that the recirculation air is received from a pressurized volume (i.e., from the cabin) by the second inlet.
With regard to claim 15 of instant application, Rosenbush et al. discloses that the bleed air is received from a low pressure portion of an engine (i.e., bleed air from the compressor section of a gas turbine engine or from an auxiliary power unit when the pressure is lower than 50 psi, see column 3, lines 1-6) by the inlet from the bleed air source 30.
With regard to claim 16 of the instant application, Rosenbush et al. discloses that the at least one heat exchanger 22 is a ram air heat exchanger(i.e., cooled by ram air, namely ambient air which is discharged overboard of the aircraft, see column 2, lines 50-61). .
The reference thus still reads on the claims as amended.
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909.  The examiner can normally be reached on Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763